Citation Nr: 0202808	
Decision Date: 03/26/02    Archive Date: 04/04/02

DOCKET NO.  95-22 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
hallux valgus of the left foot prior to January 1, 1998.

2.  Entitlement to a compensable rating for hallux valgus of 
the right foot prior to January 1, 1998.

3.  Entitlement to a rating in excess of 10 percent for 
hypertension with hypertensive retinopathy prior to January 
1, 1998.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from May 1977 to July 1977 and 
from October 1979 to September 1992.  Information received at 
the RO shows the veteran returned to active duty in 1998.

This appeal arises from the April 1994 rating decision from 
the Department of Veterans Affairs (VA) Columbia, South 
Carolina Regional Office (RO) that granted service connection 
for hallux valgus of the left foot with plantar fasciitis, 
status post bunionectomy and assigned a 10 percent 
evaluation; granted service connection for hallos valgus, 
right foot, with plantar fasciitis and assigned a 
noncompensable evaluation, and granted service connection for 
hypertension and assigned a 0 percent evaluation.  As the 
disability ratings assigned are initial ratings, the guidance 
of Fenderson v. West, 12 Vet. App. 119 (1999), is for 
application as explained below.

By rating decision in May 1995, the RO increased the 
evaluation of the veteran's service connected hypertension 
from 0 percent to 10 percent, effective from the date of 
service connection.  The veteran has continued his appeal of 
the 10 percent rating.  By this rating action, the veteran's 
service connected hypertension was reclassified as 
hypertension with hypertensive retinopathy, based on a 
diagnosis from a VA examination in March 1995.

During the course of this appeal, the veteran has relocated 
to North Carolina, and his claim is now being handled by the 
Winston-Salem, North Carolina RO.   

Pursuant to the veteran's request, a hearing at the RO before 
a local hearing officer was held in August 1995; a transcript 
of this hearing is in the file.  In January 1997, an 
additional hearing at the RO before a local hearing officer 
was scheduled; however in writing in January 1997, the 
veteran canceled the hearing request.  Additionally, a 
hearing was scheduled before a Member of the Board in 
Washington, D.C., in January 2002.  The veteran failed to 
report for this hearing.  Consistent with the November 2001 
hearing notice letter to the veteran, sent to his address of 
record, as he failed to appear for the Board hearing, and a 
request for a postponement has not been received, this case 
is being processed as though the hearing request has been 
withdrawn.  See 38 C.F.R. § 20.702.

In this case, there is evidence that the veteran returned to 
active duty in 1998.  A letter from the RO was sent to the 
veteran's address of record in August 2000 requesting 
information regarding his return to active duty status.  No 
response was received.  A letter from the RO was sent in 
December 2000 to the veteran's address of record informing 
him that it was proposed to stop his benefit payments 
effective January 1, 1998, as he had indicated he returned to 
active duty in 1998 and no information was received regarding 
his actual start date on active duty.  This letter was 
returned as undeliverable.  Attempts were made to ascertain 
whether the veteran had provided a different current address, 
and there was no information that he had.  Finally, when a 
veteran returns to active duty status, a compensation award 
will be discontinued effective the day preceding reentrance 
into active duty status.  38 C.F.R. § 3.654(b)(1) (2001).  
Therefore, the issues are as framed above.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issues of entitlement to a 
rating in excess of 10 percent for hallux valgus of the left 
foot, entitlement to a compensable rating for hallux valgus 
of the right foot, and entitlement to a rating in excess of 
10 percent for hypertension with hypertensive retinopathy, 
all prior to January 1, 1998, has been obtained by the RO.

2.  The service connected hallux valgus of the left foot is 
rated at the maximum schedular rating provided by regulation 
for hallux valgus.  Prior to January 1, 1998, the veteran had 
pain on manipulation of the big toe.  There is no clinical 
showing of marked deformity related to the whole foot, 
accentuated pain on manipulation and use of the whole foot, 
swelling on use of the whole foot, or characteristic 
callosities.

3.  Prior to January 1, 1998, the manifestations of the 
service connected hallux valgus of the right foot demonstrate 
severe disability, with surgery scheduled.  The veteran has 
some swelling and pain on manipulation.  However, there is no 
clinical showing of marked deformity related to the whole 
foot, accentuated pain on manipulation and use of the whole 
foot, swelling on use of the whole foot, or characteristic 
callosities. 

4.  Prior to January 1, 1998, the veteran's diastolic 
pressure was not predominantly 110 or more and there were no 
definite symptoms related to the veteran's service connected 
hypertension or hypertensive retinopathy.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for hallux valgus left foot, prior to January 1, 
1998 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5304(c) 
(West 1991 and Supp. 2001); 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326); 38 C.F.R. § 3.102, 3.654, 3.700(a), and 
Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.71a, 4.118, 
Diagnostic Codes 5003, 5276, 5280, 7803, 7804, 7805 (2001).

2.  The criteria for the assignment of a rating of 10 
percent, but no more, for hallux valgus of the right foot 
prior to January 1, 1998, have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5304(c) (West 1991 and Supp. 2001); 66 Fed. 
Reg. 45,620-32 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326); 38 C.F.R. § 3.102, 
3.654, 3.700(a),and Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 
4.14, 4.71a, Diagnostic Codes 5003, 5276, 5280 (2001).

3.  The criteria for the assignment of a rating in excess of 
10 percent for hypertension with hypertensive retinopathy 
prior to January 1, 1998 have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5304(c) (West 1991 and Supp. 2001); 66 Fed. 
Reg. 45,620-32 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326); 38 C.F.R. § 3.102, 
3.654, 3.700(a), and Part 4, including §§ 4.1, 4.2, 4.7, 
4.10, 4.84a, 4.104, Diagnostic Code 6006, 7101(1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

As noted, service connection has been granted for the 3 
disabilities cited on the title page, and the initial 
evaluations have been assigned.  This appeal stems from an 
attempt to demonstrate entitlement to higher evaluations.

On a VA examination of the feet in April 1993, the veteran 
reported problems with his feet since 1988.  He reported 
constant pain in both feet with intermittent swelling.  This 
had reportedly been diagnosed as planus fasciitis and heel 
spurs.  He had a bunionectomy of the left foot in 1990.  The 
veteran reported that the pain was currently worse; it was 
intensified by standing and walking and helped by rest and 
elevation.  He reported that he wore soft shoes one size 
larger than normal.  The claims file was not available for 
review.  On examination, the left foot showed a 2 1/2 inch 
well healed surgical incision on the anterior surface.  There 
was mild tenderness in that area and in the area of the heel.  
There was mild diffuse swelling.  There was no fluid, heat, 
or erythema.  The right foot showed mild diffuse swelling and 
tenderness in the heel area.  There was no fluid, heat, or 
erythema.  Both feet had some limited flexion of each great 
toe, otherwise, both feet were functionally normal.  The 
neurological examination was intact.  The veteran arose and 
stood normally.  The gait mildly favored the left lower 
extremity but was minimally abnormal.  Heel and toe gaits 
were basically normal.  The veteran hopped normally on either 
foot.  The diagnoses included status post bunionectomy, left 
foot, and bilateral heel spurs.  

On general medical examination in April 1993, it was noted 
that the veteran was on medication for hypertension for about 
four years.  He had not taken any medication for one year 
currently and was asymptomatic.  On examination, the veteran 
as well developed and well nourished.  His posture and gait 
were normal.  On evaluation of the eyes, conjunctivae were 
pink, pupils were round, equal, and reactive, fundi were 
clear, and extraocular movements were conserved.  The blood 
pressure sitting was 150/94, taken three times, and blood 
pressure standing was 146/92.  The diagnoses included recent 
history of hypertension, mild, untreated at this time, no 
evidence of organ damage.  

VA treatment records show that in December 1992, the 
veteran's blood pressure was reported to be 150/48.  He was 
seen with complaints of painful feet, and being unable to 
wear shoes well.  He claimed that he could not stand for long 
period of time due to pain.  Bunions of the feet were noted.  
He was referred to podiatry.  In January 1993, the veteran 
was seen at the podiatry clinic for surgical consult.  It was 
indicated that he would benefit from surgical correction of 
bilateral hallux valgus.  An additional record from January 
1993 shows the veteran was seen with pain of both feet.  
There was decreased range of motion of both feet with no 
discernable difference.  Flat feet and varus bilaterally was 
noted.  The diagnoses included foot fatigue, question 
osteoarthritis.  The x-rays of both feet showed minimal 
hallux valgus deformity bilaterally with post surgical 
changes in the head of the metatarsal of the left great toe 
with some sclerotic changes in the metatarsal of the left 
great toe.  No other abnormalities were noted.  

In March 1993, the veteran was seen at podiatry for surgical 
consult for correction of bilateral bunion deformities.  The 
x-rays revealed signs of degenerative joint disease and a 
Chevron procedure done to the left foot.  An additional x-ray 
from March 1993 showed that no evidence of a recent fracture, 
dislocation or any other bony abnormalities was noted.  The 
assessment included surgical complication of pain (aching) to 
both feet right greater than left.  

In April 1993, the veteran reported that his blood pressure 
was as high as 185 systolic, but recently was 125.  On 
examination, the blood pressure was 160/98.

In September 1993, the veteran's blood pressure was 156/90 
and 154/76.  

In December 1993, the veteran was seen with a history of 
bilateral hallux valgus.  He had a left Chevron osteotomy in 
1990 and now had bilateral pain with shoe wear, standing, and 
walking.  On examination of the left foot, there was mild 
hallux valgus.  The range of motion of 20 degrees plantar 
flexion and 0 to 5 degrees dorsiflexion.  There was 
tenderness, crepitance, and decreased sensation.  Of the 
right foot, there was mild hallux valgus and no crepitance.  
The x-rays showed degenerative joint disease of the left 
metatarsal phalangeal joint, and mild degenerative joint 
disease of the right metatarsal phalangeal great toe joint.  
The impression included degenerative joint disease left 
metatarsal phalangeal great toe and right foot mild bunion.  
Additionally in December 1993, the veteran was seen for 
hypertension.  He was on medication.  His blood pressure was 
140/102.

By rating action of April 1994, service connection for hallux 
valgus of the left foot with plantar fasciitis, status post 
bunionectomy, was granted, service connection for hallux 
valgus of the right foot with plantar fasciitis was granted, 
and service connection for hypertension was granted.  The 
initial evaluations were assigned.  A 10 percent rating was 
granted for the left foot.  The hypertension and right foot 
were rated noncompensably disabling.

In April 1994, the veteran reported that he was on medication 
for hypertension.

On a VA examination of the feet in March 1995, the veteran 
had complaints of aching pain in both feet for the past ten 
years.  Reportedly, he developed bunion deformity in both 
feet secondary to wearing boots and running long distances 
while in the service.  He had surgery to correct bunion 
deformity in the left foot in 1990.  He had not had surgery 
of the right foot.  The veteran reported pain in the medial 
aspect of both feet, worsened by standing for short periods 
of time.  He denied any swelling and denied any recurrent 
injury to both feet.  He complained of soreness sensation in 
the left foot.  The veteran also gave a history of 
hypertension since 1990 for which he was on medication.  He 
denied any history of headaches or visual blurring.  The 
veteran had a history of heart murmur and mitral valve 
prolapse diagnosed in 1987.

On examination, the veteran's blood pressure was 130/90 
sitting.  On examination of the feet, there was a linear scar 
over the first metatarsophalangeal joint of the left foot.  
No swelling or calluses were noted.  There was no tenderness 
elicited on palpation.  Bilateral dorsalis pedis and 
posterior tibial pulsation were equally felt.  There was 
slight decrease of range of motion of the big toe of the left 
foot.  On examination of the right foot, bunion deformity was 
noted, there were no calluses noted, no ulceration and no 
swelling was noted.  There were no skin color changes noted.  
Range of motion of both ankle joints was within normal 
limits.  The x-ray of the feet shows no abnormality of the 
right foot, there was a small exostosis at the distal fifth 
metatarsal bone of the left foot, no other abnormalities were 
detected.  The diagnoses were status post surgery for bunion 
deformity left foot with post operative residuals, mild 
bunion deformity of the right foot, history of hypertension, 
and history of mitral valve prolapse.

On a VA vision examination in April 1995, the veteran had a 
history of hypertension and had a refractive ametropia of 
myopia, astigmatism, and presbyopia.  His lid and lacrimal 
systems were within normal limits.  Extraocular movements 
were full and equal.  Pupils were equally round and reactive 
to light.  On examination of the anterior segment, the cornea 
was clear.  The anterior chamber of the eye was clear and 
deep.  The conjunctiva was trace injected.  Examination of 
lenses were crystal clear right and left eye.  The 
examination of his posterior pole vitreous revealed some 
scattered areas of syneresis.  On examination of the 
posterior pole discs, CDR 0.3, showed macula clear.  Vessels 
showed grade I to II hypertension and arteriosclerotic 
retinopathy.  The diagnoses were refractive ametropia of 
myopia, astigmatism, and presbyopia; grade I to II 
hypertensive arteriosclerotic retinopathy; and incipient 
syneresis of the vitreous of both eyes.  

VA treatment records reveal that in May 1995, the veteran was 
seen with painful bunions bilaterally.  On examination, 
pulses were palpable bilaterally, there was no edema.  There 
was painful first metatarsal phalangeal joint bilaterally on 
range of motion.  There was crepitus of the first metatarsal 
phalangeal joint of the right and decreased range of motion 
of the first metatarsal phalangeal joint bilaterally.  No 
exostosis was noted of the first metatarsal phalangeal joint 
bilaterally.  The assessment included bilateral hallux 
abducto valgus.  On x-ray in May 1995, the veteran had 
bilateral degenerative joint disease of the first metatarsal 
phalangeal joint and old fracture deformity of the first 
metatarsal joint.  In June 1995, the veteran was seen for 
evaluation of hallux abducto valgus of the right.  The 
veteran reported pain on ambulation.  There were palpable 
pulses bilaterally, there was mild hallux abducto valgus of 
the right.  There was crepitus.  The veteran had to 5 degrees 
of dorsiflexion and to 15 degrees of plantar flexion.  The x-
rays indicated mild osteoarthritis of the right hallux.  The 
assessment included hallux abducto valgus of the right foot 
and the veteran was prescribed orthotics.  

Additionally in May 1995, the veteran was seen with 
hypertension for two to three years.  His blood pressure 
reading was 140/90.  The impression included hypertension 
well controlled; he was to continue on his current 
medication.  

Blood pressure readings for the veteran on VA treatment 
records were 160/104 and 180/100 in May 1995; 140/100 and 
140/90 in June 1995; 130/100 in July 1995; 140/90 in August 
1995; 132/96 in September 1995; and 118/80 and 104/80 in 
November 1995.

At the RO hearing in August 1995, the veteran testified that 
as to hypertension, on last reading in July 1995, the reading 
was 160/107.  He reported that the hypertension caused 
headaches and anxiety because of the medication he was 
taking.  Additionally, he had to use the bathroom frequently, 
and had swelling of the fingers, hands, and feet.  He would 
become dizzy and would have vision problems.  He worked with 
a computer.  He worked two jobs, one as a programs clerk and 
the other as operations supervisor for an automotive carrier 
but had problems with both due to disability.  He reported 
that as to his left foot, he had plantar fasciitis and an 
arthritic condition.  He could not wear nice shoes and wore 
sneakers most of the time.  He would wear bedroom slippers at 
certain times of the day at work or his feet would swell.  
His job required standing, walking, and lifting.  He had pain 
in the feet when walking or standing for long or short 
periods of time.  He wore orthotics, but reported that they 
were not effective and was scheduled for surgery.  He had 
similar problems with the right foot.  He was currently on 
pain relieving medication.  He reported using a wheelchair at 
work.

On a VA examination for scars in June 1998, in pertinent 
part, the veteran had scars of the right [sic] foot secondary 
to a bunionectomy affecting the range of motion of the toes.  
The veteran was scheduled for another surgery for the pain in 
his foot.  On examination, there was a 10 by 0.5 centimeter 
hypertrophic scar of the dorsum of the left metatarsal area 
of the foot, numb to touch but no painful interference with 
the range of motion of the great toe.  There was a 3 by 0.1 
centimeter linear scar of the first interdigital space numb 
to touch and not painful.  The diagnoses included scars 
interfering with the range of motion of the left big toe.

On a VA examination of the eyes in June 1998, the veteran 
reported a medical history of hypertension.  On examination, 
best corrected distance acuities were 20/20-2 in both eyes.  
The peripheral fields were full to confrontation testing in 
both eyes.  Extraocular muscles movements were full.  The 
pupils were round and reactive to light in both eyes with no 
afferent defect.  The intraocular pressures were measured 
with the Tono pen and were 10 mmHg of both eye at 2 p.m.  The 
dilated fundus examination showed a cup to disk ratio of 0.35 
in the right eye and 0.3 in the left eye.  The maculae and 
vessels were normal in both eyes.

On a VA orthopedic examination in June 1998, in pertinent 
part, the veteran reported pain in both feet for the past ten 
to fifteen years.  He had a bunionectomy on the left foot in 
1990.  A bunionectomy on the right foot was scheduled.  He 
complained of pain when walking for a long distance.  The x-
rays of the feet from March 1998 showed narrowing of the 
first metatarsal phalangeal joint with subchondral sclerosis 
and spur formation.  On examination of the left foot, there 
was a scar of a previous bunionectomy on the dorsum of the 
left big toe.  There were no other deformities.  The 
extension of the first metatarsal phalangeal joint was to 15 
degrees and flexion was to 20 degrees.  There was no 
tenderness around the joint.  The examination of the right 
foot revealed moderate hallux valgus.  Flexion was 0 degrees, 
extension was to 20 degrees.  Some tenderness was present.  
Pain was noticed during the active and passive range of 
motion.  The impression included hallux valgus deformity of 
the first metatarsal phalangeal joint on both sides with 
secondary osteoarthritis and status post bunionectomy on the 
left side.  

On August 1999, the veteran failed to report for a scheduled 
VA examination for hypertension.  

In February 2000 a letter was sent to the veteran at his 
address of record regarding scheduled examinations later in 
February 2000; there is no indication that the letter was 
returned.  Notations from the VA Medical Center show that the 
veteran failed to report for scheduled VA examinations in 
February 2000.  In March 2000, a letter was sent to the 
veteran regarding his failure to report for VA examinations 
scheduled in February 2000 and addressed consequences of a 
failure to appear for a VA examination.

A notation from the RO in July 2000 shows that the veteran 
reported that he had returned to active duty in 1998.  In 
December 2000, a letter was sent to the veteran at his 
address of record regarding his reported return to active 
duty and informing him that his benefit payments were 
proposed to be stopped effective January 1, 1998, due to the 
return to active duty.  The letter was returned as 
undeliverable.

There are notations in the file regarding the veteran's 
address of record showing that the address on file was the 
latest address of record for the veteran.

II.  Analysis

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed to the 
extent possible as to the claims for entitlement to a rating 
in excess of 10 percent for hallux valgus of the left foot, 
entitlement to an initial compensable rating for hallux 
valgus of the right foot, entitlement to a rating in excess 
of 10 percent for hypertension with hypertensive retinopathy. 

It is noted that examinations were scheduled for the veteran 
and RO letters were sent to the veteran regarding his failure 
to report.  He failed to appear for the examination without 
any cause given and failed to respond to the RO letters.  In 
Wood v. Derwinski, 1 Vet. App. 190 (1991) the Court indicated 
that the duty to assist is not always a one-way street and 
veterans must cooperate with VA's efforts to provide adequate 
medical examinations.  See also Olson v. Principi, 3 Vet. 
App. 480 (1992).  The Board finds that all reasonable efforts 
have been expended by VA to afford the veteran a VA 
examination.  Further, the Board finds that to the extent 
possible, any duty to assist to obtain any additional 
treatment records has been satisfied.  Thus, the Board can 
proceed with adjudication of this claim.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2001).  

In this case, there has been notice as to information needed, 
examinations have been provided, and there have been rating 
decisions and a statement of the case sent to the veteran.  
There is no indication that there is additional information 
on file that is available to be obtained that would lead to a 
different outcome in this claim.  All pertinent notice has 
been provided in the documents sent to the veteran at his 
address of record.  See also 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  These regulations provide no additional 
duties, are not more favorable to the veteran than the 
statute, and are satisfied as all appropriate notice and 
development has otherwise been accomplished as discussed 
elsewhere.  The appellant, through letters, ratings, and the 
statement of the case with supplements thereto, sent to his 
address of record, has been notified as to evidence and 
information necessary to substantiate the claims.  
38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326).

As previously noted, compensation will be discontinued for 
any period for which the veteran received active service pay, 
which is defined as pay received for active duty.  If the 
veteran returns to active duty status, the compensation award 
will be discontinued effective the day preceding re-entrance 
onto active duty.  Payments, if otherwise in order, will be 
resumed effective the day following release from active duty 
if the claim for recommencement of payments is received 
within one year from the date of such release; otherwise 
payments will be resumed effective one year prior to the date 
of receipt of a new claim.  Prior determinations of service 
connection will not be disturbed unless clearly erroneous.  
Compensation will be authorized based on the degree of 
disability found to exist at the time the award is resumed.  
Disability will be evaluated on the basis of all the facts, 
including the records from the service department relating to 
the most recent period of active service.  38 U.S.C.A. § 
5304(c); 38 C.F.R. §§ 3.654, 3.700(a).

When a claimant fails to appear for a scheduled examination 
pursuant to an original compensation claim, 38 C.F.R. § 
3.655(b) (2001) dictates that the claim be rated on the 
evidence of record.  Therefore the Board will adjudicate the 
claim on the basis of the evidence of record.  

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability involving a 
joint, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
Court held that Diagnostic Codes pertaining to range of 
motion do not subsume 38 C.F.R. § 4.40 and § 4.45, and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 
does not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
use during flare-ups.  The Court remanded the case to the 
Board to obtain a medical evaluation that addressed whether 
pain significantly limits functional ability during flare-ups 
or when the joint is used repeatedly over time.  The Court 
also held that the examiner should be asked to determine 
whether the joint exhibits weakened movement, excess 
fatigability, or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability, or incoordination.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), the United States Court of Appeals for 
Veterans Claims held that there is a distinction between an 
original rating and a claim for an increased rating.  The 
Court also held that the rule from Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) ("Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."), is not applicable to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Rather, at the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found-a 
practice known as "staged" ratings.  As these issues involve 
ratings assigned in connection with a grant of service 
connection, the Board will follow the guidance of the 
Fenderson case in adjudicating the claims.

1.  Entitlement to a rating in excess of 10 percent for 
hallux valgus of the left foot and a compensable rating for 
hallux valgus of the right foot.

The veteran's service connected hallux valgus of the left 
foot and right foot are evaluated under Diagnostic Code (DC) 
5280 of VA's Schedule for Rating Disabilities, 38 C.F.R. Part 
4.  Under Diagnostic Code 5280, a 10 percent rating may be 
assigned for hallux valgus, unilateral:  operated with 
resection of metatarsal head or a 10 rating may be assigned 
for hallux valgus, unilateral:  severe, if equivalent to 
amputation of great toe.  38 C.F.R. § 4.71a, Diagnostic Code 
5280 (2001). 

Additionally, the veteran may be rated under flatfoot, 
acquired, which provides that mild; symptoms relieved by 
built-up shoe or arch support is rated at 0 percent.  
Moderate; weight-bearing line over or medial to great toe, 
inward bowing of the tendoachillis, pain on manipulation and 
use of the feet, bilateral or unilateral is rated at 10 
percent.  Severe; objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities: unilateral is rated at 20 percent and bilateral 
is rated at 30 percent.  Pronounced; marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasms of the tendo achillis 
on manipulation, not improved by orthopedic shoes or 
appliances, provides for a 30 percent rating for unilateral 
and 50 percent for bilateral.  38 C.F.R. § 4.71a, Diagnostic 
Code 5276.

In this case, the service connected hallux valgus of the left 
foot is rating at 10 percent.  A 10 percent disability rating 
is the maximum allowable under this Diagnostic Code.  
38 C.F.R. § 4.71a, Diagnostic Code 5280 (2001).  Therefore, a 
higher schedular rating under Diagnostic Code 5280 is not 
assignable prior to January 1, 1998, since service connection 
was granted.  There is no showing by competent medical 
evidence that prior to January 1, 1998, the veteran had more 
than moderate symptomatology similar to that demonstrated by 
flat feet.  On clinical examinations, the first metatarsal 
phalangeal joint is painful and there is decreased range of 
motion.  No calluses have been noted, nor on clinical 
examination has ulceration been demonstrated.  On examination 
in April 1993, mild swelling was noted.  No deformity other 
than bunion deformity has been noted.  The veteran has been 
prescribed orthotics, although he has reported they do not 
help.  He had additionally reported pain and swelling.  
However, again, the clinical evidence of record shows 
symptomatology closer to that meriting a 10 percent 
evaluation under diagnostic code 5276 than the next higher 
rating under this diagnostic codes as there is no showing of 
severe disability demonstrating symptomatology related to 
flatfoot.  There is no objective evidence of marked deformity 
related to the whole foot, accentuated pain on manipulation 
and use of the whole foot, swelling on use of the whole foot, 
or characteristic callosities.

It is additionally noted that the Rating Schedule also 
maintains that a 10 percent rating is warranted for scars 
that are superficial, poorly nourished with repeated 
ulcerations or superficial, tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804.  Other scars shall be rated on limitation of function 
of the part affected.  38 C.F.R. § 4.118, Diagnostic Code 
7805.  However, in this case, there is no showing that the 
scars related to the service connected hallux valgus of the 
left foot are tender or painful.  Further, although scars 
shall be rated on limitation of function of part affected, 
this would relate to limitation of motion and the veteran is 
currently evaluated under limitation of motion of the 
affected area, as such to rate separate for the scar for 
limitation of motion would be pyramiding, and a separate 
rating for limitation of motion of the affected part due to a 
scar is not available.  Therefore there is no evidence that a 
separate rating should be assigned for any scars related to 
the service connected hallux valgus of the left foot.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994) (providing for 
separate ratings for residuals of an injury to include 
painful scars and muscle damage if the assignment of the 
additional rating did not violate the prohibition against 
pyramiding under 38 C.F.R. § 4.14).  

In sum, the preponderance of the evidence clearly establishes 
that the symptoms do not meet the criteria for an increased 
rating for the service connected hallux valgus of the left 
foot prior to January 1, 1998.  The evidence is not so evenly 
balanced as to give rise to a reasonable doubt.  38 C.F.R. 
§ 3.102.

As to the service connected right foot hallux valgus, the 
veteran is currently assigned a noncompensable evaluation, 
prior to January 1, 1998.  Upon review of the criteria and 
symptomatology associated with the veteran's service 
connected hallux valgus of the right foot, the Board finds 
that an increased rating to 10 percent is warranted for 
severe hallux valgus prior to January 1, 1998.  The veteran 
was scheduled for surgery, although there is no evidence 
whether this was done, due to the veteran's failure to 
respond to the VA subsequently.  However, his symptomatology 
at that time was considered severe enough for surgery and as 
such the 10 percent evaluation is warranted.  Additionally, 
prior to January 1, 1998, on objective examination, the 
veteran had symptomatology analogous to a moderate flatfoot 
disability, including pain on manipulation of the big toe and 
some swelling.  He had decreased range of motion.  He had 
been prescribed orthotics although he reported they did not 
help.  However, again, the clinical evidence of record shows 
symptomatology closer to that meriting a 10 percent 
evaluation under diagnostic code 5276 than the next higher 
rating under this diagnostic codes as there is no showing of 
severe disability demonstrating symptomatology related to 
flatfoot.  There is no objective evidence of marked deformity 
related to the whole foot, accentuated pain on manipulation 
and use of the whole foot, swelling on use of the whole foot, 
or characteristic callosities.

This evidence does not show that the criteria for a rating in 
excess of 10 percent for the service connected left foot 
hallux valgus have been met, prior to January 1, 1998 and 
from the grant of service connection.  The Board finds that 
the evidence is at least in equipoise that a 10 percent 
rating for right foot hallux valgus, but no higher is 
warranted prior to January 1, 1998 and from the grant of 
service connection.  There is no additional showing of 
functional limitation due to pain that would warrant a higher 
evaluation for either the left or right foot.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Any functional limitation due 
to pain has been taken into consideration in the ratings 
assigned. 

Additionally, while the Esteban v. Brown, 6 Vet. App. 259 
(1994) case and VAOPGCPREC 36-97 (December 1997) provides 
that separate ratings are available for disabilities 
manifested by instability of a joint and limitation of 
motion, in this case no separate rating is available even 
though the veteran has been diagnosed with arthritis related 
to the service connected left foot and right foot hallux 
valgus; however, he is rated for limitation of motion; 
therefore, a separate rating for arthritis would be 
pyramiding.  See 38 C.F.R. § 4.14 (2001).

Moreover, while the veteran has complaints referable to 
limitations due to the left and right foot service connected 
hallux valgus, there is no clinical showing of symptomatology 
including time loss from work or additional treatment records 
as would be required for a higher rating.  Any such 
symptomatology is again taken into consideration in the 
evaluations currently assigned. 

2.  Entitlement to a rating in excess of 10 percent for 
hypertension with hypertensive retinopathy.

The veteran is currently assigned a 10 percent rating for his 
service connected hypertension with hypertensive retinopathy 
under Diagnostic Code (DC) 7101 of VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4.  

The regulations pertaining to rating cardiovascular disorders 
were revised effective January 12, 1998.  The Court has held 
that where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  However, in this case, as the 
relevant time period is prior to January 1, 1998, only the 
"old" rating criteria for hypertension will be taken into 
consideration in evaluating the veteran's claim.

The "old" regulations pertaining to hypertensive vascular 
disease (essential arterial hypertension) in effect prior to 
January 12, 1998, are set forth below:

Diastolic pressure predominantly 130 or 
more and severe symptoms......60

Diastolic pressure predominantly 120 or 
more and moderately severe symptoms......40

Diastolic pressure was predominantly 110 
or more with definite symptoms.......20

Diastolic pressure predominantly 100 or 
more.....10

NOTE 1: For the 40 percent and 60 percent 
ratings under code 7101, there should be 
careful attention to diagnosis and 
repeated blood pressure readings.

NOTE 2: When continuous medication is 
shown necessary for control of 
hypertension with a history of diastolic 
blood pressure predominantly 100 or more, 
a minimum rating of 10 percent will be 
assigned.

38 C.F.R. Part 4, Diagnostic Code 7101 (1997). 

The record does not support the veteran's claim for a rating 
in excess of 10 percent prior to January 1, 1998, under the 
old criteria for evaluating cardiovascular disorders, as 
there is no evidence that the veteran's diastolic pressure is 
predominantly 110 or more, or that the veteran has definite 
symptoms related to the service connected hypertension with 
hypertensive retinopathy.  

The clinical evidence in this case shows that the highest the 
veteran's diastolic pressure has been is 104 and the veteran 
reported at the RO hearing in August 1995 that his blood 
pressure in July 1995 was diastolic reading of 107.  While 
the veteran reported associated headaches and anxiety, there 
has been no clinical showing of symptomatology other than 
high blood pressure.  In this regard, hypertensive 
retinopathy has been associated with the service connected 
high blood pressure, however, there has been no showing of 
definite symptomatology related to this.  The only showing of 
hypertensive retinopathy was on VA vision examination in 
April 1995 where vessels showed grade I to II hypertensive 
arteriosclerotic retinopathy.  There has been no previous or 
subsequent showing of definite symptoms related to 
retinopathy.  It is not clinically established that any 
visual impairment is secondary to this pathology.  The 
veteran wears glasses, which is not a service connected 
disability and has not been shown to be related to the 
service connected hypertension.  Further, on examination in 
March 1995, the veteran has denied blurring of vision or 
headache.  

Therefore, there is no definite symptomatology related to the 
veteran's service connected hypertension other than the high 
blood pressure readings.  Further, as there is no 
symptomatology related to the service connected hypertensive 
retinopathy, a separate evaluation for this disability can 
not be assigned.  See 38 C.F.R. § 4.84a, Diagnostic Code 
6006.  Any current symptomatology related to this disability 
would have to be demonstrated on VA examination, for which 
the veteran has not appeared.  In sum, the preponderance of 
the evidence clearly establishes that the symptoms do not 
meet the criteria for an increased rating for service 
connected hypertension with hypertensive retinopathy prior to 
January 1, 1998.
 
Additionally, while the veteran has complaints referable to 
limitations due to the service connected hypertension with 
hypertensive retinopathy, there is no clinical showing of 
symptomatology including time loss from work or additional 
treatment records as would be required for a higher rating.  
Any such symptomatology is again taken into consideration in 
the evaluations currently assigned. 

In summary, it is the conclusion of the Board that there is 
no symptomatology related to the service connected 
hypertension with hypertensive retinopathy, that would 
provide for a higher rating and as such, the higher rating is 
not assigned.  The evidence is not so evenly balanced as to 
give rise to a reasonable doubt.  38 C.F.R. § 3.102.


ORDER

Entitlement to a rating in excess of 10 percent prior to 
January 1, 1998 for hallux valgus of the left foot is denied.

Entitlement to a 10 percent rating, prior to January 1, 1998, 
for hallux valgus of the right foot is granted, subject to 
the law and regulations pertaining to the payment of monetary 
benefits.

Entitlement to a rating in excess of 10 percent for 
hypertension with hypertensive retinopathy is denied. 


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

